DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) is/are: computer system in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof:
Referring to the specifications as filed, the computer system corresponds to Fig. 5 and ¶57-63.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with J. E. Bryan Gordy (Reg. No. 71372) on 9/2/21.

The application has been amended as follows: 
1.	(Currently Amended) A method for generating a summary, wherein the method includes one or more processing devices performing operations comprising:
generating a set of word embeddings corresponding to each word of a text input;
generating a set of selection probabilities corresponding to each word of the text input using the respective word embeddings, wherein generating the set of selection probabilities comprises: 
concatenating a static channel word embedding and a contextual word embedding of a first word of the text input into a first vector;
generating a first word representation of the first word by inputting the first vector comprising a trainable neural network comprising a bidirectional long short-term memory neural network; and
the first word representation and at least one trainable neural parameter of [[a ]]the trainable neural network;
calculating a set of sentence saliency scores for a set of sentences of the text input using respective selection probabilities of the set of selection probabilities for each word of the text input; and
generating the summary of the text input using a subset of sentences from the set of sentences with greatest sentence saliency scores from the set of sentence saliency scores.

5.	(Canceled) 

16.	(Currently Amended) A non-transitory computer-readable medium having instructions stored thereon, the instructions executable by one or more processing devices to perform operations comprising:
generating a static channel word embedding and a contextual word embedding corresponding to each word of a text input;
generating a set of selection probabilities corresponding to each word of the text input using the respective word embeddings, wherein generating the set of selection probabilities comprises: 
concatenating a static channel word embedding and a contextual word embedding of a first word of the text input into a first vector;
generating a first word representation of the first word by inputting a first vector comprising a trainable neural network comprising a bidirectional long short-term memory neural network; and
generating a first selection probability of the set of selection probabilities using a sigmoid function comprising [[a ]]the first word representation and at least one trainable neural parameter of [[a ]]the trainable neural network;

generating a summary of the text input using a subset of sentences from the set of sentences with greatest sentence saliency scores from the set of sentence saliency scores.

20.	(Canceled)

Allowable Subject Matter
Claims 1-4 and 6-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, and similarly regarding claim 16, the prior art of record, alone or in combination, fails to teach at least “concatenating a static channel word embedding and a contextual word embedding of a first word of the text input into a first vector; generating a first word representation of the first word by inputting the first vector into a bidirectional long short-term memory neural network; and generating a first selection probability of the set of selection probabilities using a sigmoid function comprising the first word representation and at least one trainable neural parameter of the trainable neural network.”
Regarding claim 9, the prior art of record, alone or in combination, fails to teach at least “means for generating a binary tag for each word of the training text input using a greedy algorithm; means for training a summary generation model by training (i) a first set of trainable parameters of a sigmoid function identifying a probability that each word of the training text input is used in the summary and (ii) a second set of trainable parameters of a contextual embedding, wherein training the first set of trainable parameters and the second set of trainable parameters is accomplished by maximizing a conditional probability of an accuracy of the binary tag generated for each word”.

At best, Orr et al (US 20180150744) teaches in ¶30-35 A neural network is a collection of nodes (also referred to as units) interconnected by edges and where there are weights associated with the nodes and/or edges. A non-linear function is commonly applied in each node to produce its activation and a non-exhaustive list of non-linear functions which may be used is : sigmoid, tanh, rectifier.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648.  The examiner can normally be reached on Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KEVIN KY/               Primary Examiner, Art Unit 2669